Exhibit 99.1 News release via CNW Telbec, Montreal 514-878-2520 Attention Business/Financial Editors: Campbell Resources updates recent activities MONTREAL, Jan. 12 /CNW Telbec/ - Campbell Resources Inc. (the "Company") ("Campbell") (NEX: CCH.H-X, OTC Bulletin Board: CBLRF) today announced that it discontinued all mining operations at its Copper Rand mine on December 31, 2008. The decision to terminate operations at Copper Rand was originally announced on September 9, 2008. Campbell also suspended its bulk sample exploration program at the Corner Bay property in October 2008 because of extreme difficulties in securing financing in the current marketplace and the decline in copper prices. Manpower resources are being reduced to care and maintenance levels. Campbell also announced that it is now listed on the NEX under the symbol CCH.H-X. The NEX is a new and separate board of TSX Venture Exchange which provides a trading forum for listed companies that have fallen below TSX Venture's ongoing listing standards. About Campbell Resources Campbell Resources Inc. concentrates on the development and exploitation of copper and gold mining properties in the Chibougamau region of Quebec.
